Wells, J.,
orally.—The second instruction was correct. The notice of December, 1848, was a notice to remove the building and surrender the possession of the land to the plaintiff, and it was sufficient to terminate the tenancy. But that is an immaterial point. The jury have found, that the holding was under a written lease, which had expired when the first notice was given. In such a case no notice of the termination of the tenancy is necessary. The first instruction Was also correct.

Exceptions overruled.